DETAILED ACTION
This is the first Office Action regarding application number 16/768,705, filed on 06/01/2020, which is a 371 of PCT/CN2017/113982, filed on 11/30/2017.
This action is in response to the Applicant’s Response received 09/13/2022.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I and Species A2 (claims 1-9) in the reply received on 09/13/2022 is acknowledged.

Status of Claims
Claims 1-15 are currently pending.
Claims 10-15 are withdrawn.
Claims 1-9 are examined below.
No claim is allowed.
The applicant should file an Information Disclosure Statement with art cited in the instant specification and other search reports.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by MAEBA (US 5,032,527).
Regarding claim 1, MAEBA teaches a thin film device comprising at least one thin film cell, wherein the thin film cell comprises 
a first electrode (transparent electrodes 14), 
a photoactive layer (photo-active layer 16) and 
a second electrode (back electrode 18),
wherein the photoactive layer is arranged between the first and the second electrode (see that Fig. 3B illustrates the layer 16 between layers 14 and 18), 
characterized in that at least one additional conductive line (conductor paste 30) is arranged within an active area of the thin film cell and included in the photoactive layer and electrically interconnected with the first electrode and electrically insulated from the second electrode (conductive line is electrically insulated from the second electrode by insulator paste 32, in the cross-section illustrated in Fig. 3B).

    PNG
    media_image1.png
    335
    386
    media_image1.png
    Greyscale


Regarding claim 2, MAEBA teaches the thin film device according to claim 1, wherein the first electrode is made of a transparent conductive material (electrode 14 is described as transparent).

Regarding claim 3, MAEBA teaches the thin film device according to claim 1, wherein the at least one additional conductive line has a width of 10 µm to 10 cm (conductor paste 30 has a width range of 0.2-0.3mm).

Regarding claim 4, MAEBA teaches the thin film device according to claim 1, wherein the at least one additional conductive line has a height within the photoactive layer of 1 to 99 % of the height of the photoactive layer, preferably 70-80 % (the conductive line height illustrated in Fig. 3B is between 1-99% of the photoactive layer height).

    PNG
    media_image2.png
    339
    725
    media_image2.png
    Greyscale


Regarding claim 5, MAEBA teaches the thin film device according to claim 1, wherein the at least one additional conductive line is embedded in a groove, which is formed within the active area within the photoactive layer and which adjoins the first electrode (Fig. 3B illustrates that the conductive line is within a groove area within the photoactive layer and is connected to the first electrode 14).

Regarding claim 6, MAEBA teaches the thin film device according to claim 5, wherein the groove is at least partially filled with a conductive material forming the conductive line (Fig. 3B illustrates that the conductive line is within a groove area within the photoactive layer and is connected to the first electrode 14).


Regarding claim 9, MAEBA teaches the thin film device according to claim 1, wherein the thin film device comprises a plurality of thin film cells connected in series, wherein the first electrode of a first cell is electrically interconnected to the second electrode of a second cell by a contact line and wherein at least one conductive line is electrically interconnected to the contact line (plurality of photoelectric conversion cells neighboring each other are connected in series on a single substrate, and the conductive line also functions to interconnect the cells, Fig. 3B and col. 1, ll. 10-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MAEBA (US 5,032,527).
Regarding claim 7, MAEBA teaches the thin film device according to claim 6, wherein the groove is filled with conductive material having a height within the photoactive layer of 1 to 99 % of the height of the photoactive layer (the conductive line height illustrated in Fig. 3B is between 1-99% of the photoactive layer height) and is additionally filled with an insulating material within the photoactive layer (insulator paste 32 is also filled on the conductive paste line within the photoactive layer area, Fig. 3B). MAEBA does not disclose expressly that the insulating material fills the groove until 100% of the photoactive layer height is reached.
Here, the examiner concludes that prior art teaches that the insulating material fills the groove to a height approaching 100% of the photoactive layer height. The examiner further finds that claimed invention is not patentably distinct from MAEBA’s device because the only different is a recitation of relative dimensions of the insulating material and photoactive layer heights, and the claimed relative dimensions would not perform different than the device taught by MAEBA. MPEP 2144.04(IV)(A). The differences between the claimed invention and the MAEBA relate only to differences in size and proportion, and skilled artisans would consider these height value choices an obvious matter of design choice especially where no evidence suggests that the particular percentage is significant to device performance.

Regarding claim 8, MAEBA teaches or would have suggested the thin film device according to claim 7, wherein the insulating material is arranged between the conductive material and the second electrode and wherein the conductive material adjoins the first electrode (Fig. 3B illustrates the insulating paste 32 arranged between the conductive material of the conductive line and the second electrode, wherein the conductive line joins the first electrode).


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721